DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8, 10-16, 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Atkins (US 8,403,430) in view of Liao (US 2009/0224122).
Regarding claim 1, Atkins (hereafter “D1”) discloses a food shield system (100) comprising: a stand comprising a post (102); a panel support bracket (panel mounting assembly 105) attached to the post and attached to a food shield panel (101) away from the post; wherein the panel support bracket comprises: a ball joint (at 303/307/309) positioned between the attachment to the post and the attachment to the food shield panel (figure 3A), providing for an adjustment of an angular orientation of the panel relative to the stand (col. 8, lines 14-30).  D1 does not teach wherein the ball joint includes at least one hemispherical surface.
Liao discloses a multi-jointed support assembly (10) comprising a ball joint (joint assembly 15) connected to a mounting surface (ground via tube assembly 13) and to a post (second tube assembly 12), the ball joint comprising a hemispherical surface (on third or fourth adjusting part 154/157 – figure 1). 
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date to replace the ball joint of D1 with the ball joint arrangement of D2 to allow for ease of rotation with incorporation of a spring (17 – D2).
Regarding claim 2, D1 as modified discloses wherein the ball joint (from D2) further comprises: a male hemispherical surface (at 154) on a first ball joint element (151); and a female hemispherical surface (at 157) on a separate second ball joint element (152), wherein the male and female hemispherical surfaces of the first and second ball joint elements are operationally held in moveable engagement (elements 151 and 152 are engaged – [0030]) with each other by a threaded element (second positioning member 153) extending through the first ball joint element and the second ball joint element (figure 1).
Regarding claim 3, D1 as modified discloses wherein the ball joint (from D2) further comprises: a structured surface (tooth plate 159) on one of the first and second ball joint elements opposite the male or female hemispherical surface; and a mating structured surface (third tooth plate 156) on a third ball joint element (inner surface of 154), held in moveable engagement with the first or second ball joint element by the threaded element extending through the third ball joint element ([0030]), wherein the moveable engagement between the third ball joint element and the first or second ball joint element provides for an additional adjustment of the position of the food shield panel relative to the attachment of the panel support bracket to the post (figure 2).
Regarding claim 4, D1 as modified discloses wherein the ball joint (from D2) further comprises a knob (16) in threaded engagement with the threaded element, such that threading or unthreading the knob with respect to the threaded element provides for the moveable engagements between the first, second and third ball joint elements to be selectively loosened to permit movement between the first, second, and third ball joint elements or tightened to hold the first, second, and third ball joint elements together ([0032]).
Regarding claim 5, D1 as modified discloses wherein the panel support bracket further comprises a pivot assembly (at 209) positioned between the ball joint and the attachment to the food shield panel (figure 2A), wherein the pivot assembly provides for adjustment of the angular orientation of the food shield panel around an axis along the length of the food shield panel.
Regarding claim 6, D1 does not disclose wherein the panel support bracket is attached to a flat surface of the post with screws.
D2 teaches attachment from bracket / ball joint to a flat surface support (at 32/33 and to ground) by way of screw (34) and base (31) (figure 1).  
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date to replace the round post attachment of D1 with a screw attachment for adaptation to be usable with square tubing or other flat surface.
Regarding claim 7, D1 discloses wherein the panel support bracket is attached to the post (102) with an adjustable clamp (nut 301, sleeve 302, carrier 201) providing for adjustment of the vertical position of the panel support bracket along the post (col. 7, lines 45-60).
Regarding claim 8, D1 discloses wherein the adjustable clamp comprises: a first clamp portion (301); and a second clamp portion (201) attached to the first clamp portion by engagement between a slot (threaded portion of 201) formed in one of the first and second clamp portions and a mating keyway (threaded portion of 301) formed in the other of the first and second clamp portions (figure 3A).
Regarding claims 10-16, see the discussions of claims 1-8.
Regarding claims 18-20, D1 in view of D2 as discussed above discloses the elements required and it would have been obvious to one of ordinary skill in the art at the time of the effective filing date to perform the process steps of claims 18-20 in order to necessarily make and use the device.

Claims 9, 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Atkins (US 8,403,430) in view of Liao (US 2009/0224122) as applied to claim 1 and further in view of McAllister et al. (US 9,723,935).
Regarding claims 9 and 17, D1 in view of D2 does not disclose wherein the adjustable clamp further comprises: a cam lever; and a pressure sheath positioned to be pressed against the post by the cam lever to selectively tighten or loosen the adjustable clamp from the post by manually articulating the cam lever. 
McAllister et al. (hereafter “D3”) discloses a post connecting mechanism (figure 20) for a food shield comprising first and second clamp portions (605, 678), sheath (690), cam lever (600) for securing a food shield bracket to a post (col. 12, lines 29-67).
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date to replace the adjustable clamp / post connecting device of D1 with that taught by D2 having a quick cam lever release for ease of adjustment.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  See notice of references cited form PTO-892.  References not applied but cited are relevant as disclosing or suggesting at least one feature in the claims or disclosure of the present application.	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK D HAWN whose telephone number is (571)270-5320. The examiner can normally be reached Monday - Friday 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Liu can be reached on 5712728227. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PATRICK D HAWN/Primary Examiner, Art Unit 3631